

116 HRES 734 IH: Expressing support for the designation of the week of September 20 through September 26, 2020, as “Purple Star Families Week”.
U.S. House of Representatives
2019-11-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 734IN THE HOUSE OF REPRESENTATIVESNovember 26, 2019Mr. Riggleman (for himself, Mr. Scalise, Mr. Wittman, Mr. Meadows, Mr. Walden, Mr. Mast, Mr. Griffith, Mr. Flores, Mr. Murphy of North Carolina, Mr. Rogers of Kentucky, Mr. Chabot, Mr. Latta, Mr. Long, Mr. Gonzalez of Ohio, Mr. Arrington, Mr. Cline, Mr. Burchett, Mr. Kelly of Mississippi, Mr. Joyce of Ohio, Mr. Trone, Mr. Webster of Florida, Mr. Cloud, Mr. Joyce of Pennsylvania, Mr. Newhouse, Mr. Steil, Mr. Taylor, Mr. Rose of New York, Mr. Banks, Mr. Williams, Mr. Fitzpatrick, Mr. Walker, Mrs. Murphy of Florida, Mr. Weber of Texas, Mr. Mitchell, Mr. Pence, Mr. Crenshaw, Mrs. Walorski, Mr. Steube, Mrs. Lee of Nevada, Mr. Baird, Mrs. Luria, Mr. Kustoff of Tennessee, Mr. Kevin Hern of Oklahoma, Mr. Balderson, Mr. Johnson of Ohio, Mr. Reschenthaler, Mr. Biggs, Ms. Spanberger, and Mr. Massie) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the designation of the week of September 20 through September 26, 2020, as Purple Star Families Week.
	
 Whereas it is recognized that wounds sustained through armed service to the United States of America are both visible and invisible;
 Whereas these invisible wounds are frequently undertreated and poorly healed; Whereas the Department of Veterans Affairs has determined that an average of more than 20 veterans die by suicide per day;
 Whereas veterans account for a disproportionate percentage of all adult suicides in the United States;
 Whereas surviving family members of veterans who succumb to the invisible wounds of war are often forgotten and isolated;
 Whereas these family members lose their link to the support and strength of the military and veteran communities after their loss;
 Whereas the need for formal recognition of these families is vital to the strength, health, and survival of the community of United States veterans;
 Whereas these families may be designated for recognition and support as Purple Star Families; and Whereas the week of September 20 through September 26, 2020, is an appropriate week to designate as Purple Star Families Week: Now, therefore, be it
	
 That the House of Representatives supports the designation of Purple Star Families Week. 